DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: “without the hangar” should be changed to –without the hanger--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “wherein the corner of the second panel is coupled to the corner of the first panel and the corner of the second panel” which is vague and indefinite. How can the corner of the second panel be connected to itself and the first panel?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warren; Monique (US 20130112148 A1; hereinafter Warren) in view of Nieves; Julian R. (US 20120103481 A1; hereinafter Nieves).
Regarding claim 1 Warren teaches:
    PNG
    media_image1.png
    656
    546
    media_image1.png
    Greyscale

A shell comprising: a first panel comprising: a shape including a corner. (See Fig. 10)
An access hole allowing access to an interior of the hay bag. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh.
A second panel comprising: a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel and is solid. (See  Fig. 10); [0051]
Wherein the corner of the second panel is coupled to the corner of the first panel. (See  Fig. 10 #81); [0051]
And an opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A hanger coupled to the corner of the first panel of the shell. (See Fig. 10 #86b, 89, 91); [0060]
Wherein the hanger further couples to the corner of the second panel. (See Fig. 10 #86a, 89, 91); [0060]
The opening remains open from the hanging position, even when gravity pulls the hay bag, without the hangar blocking the opening. (See Fig. 10 #84); [0060] open top through which feed can be introduced.
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Nieves teaches:
Wherein the hanger does not couple anywhere else on the first panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas. Furthermore, the strap configuration of Nieves would allow the bag to hang at an approximate forty five degree angle. Further it should be noted, the “when hung” clause can be construed as intended use. As such, the examiner contends Warren, as modified, is able to function as intended.
Regarding claim 2 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren does not explicitly teach. Nieves further teaches:
Wherein the hanger further couples to the corner of the second panel but does not couple anywhere else on the second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas.
Regarding claim 3 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 2. Warren further teaches:
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Warren does not explicitly teach:
Wherein the hanger only couples to the shell at the corner of the first panel and the corner of the second {9373722: }panel.
Nieves further teaches:
Wherein the hanger further couples to the corner of the first and second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas.
Regarding claim 4 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 3. Warren further teaches:
Hanger coupled between the corner of the first panel and the corner of the second panel. (See Fig. 3 #36); [0056] flexible loops 35, 36, 37, 38 and 39 by which the feeding device 10 can be conveniently be grasped to be dragged or secured with straps, ropes or the like.
It would have been obvious to one of ordinary skill within the art at the time of filing to include coupling between the corner of the first and second panels of Warren in order to gain the advantages of additional connection points for conveniently dragging or hanging.
Regarding claim 5 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A lead. (See Fig. 10 #86a, 86b, 87a, 87b, 88a, 88b)
A ring coupled to a lead. (See Fig. 10 above)
Regarding claim 6 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 5. Warren further teaches:
A hook that couples to the ring. (See Fig. 10 #91)
A strap. (See Fig. 10 #89)
Regarding claim 7 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
The shape of the first panel is generally square shaped. (See Fig. 10); [0061] in certain embodiments of the present invention a flexible receptacle is dimensioned and configured to accommodate a standard size square or rectangular bale of hay.
Regarding claim 8 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
Wherein the first panel includes a grid, and the access hole includes the spaces between the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Nieves, further in view of Torres; Tio et al. (US 10806122 B1; hereinafter Torres).
Regarding claim 9 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren, in view of Nieves, does not explicitly teach. However, Torres teaches:
The first panel is a solid panel, and the access hole is a hole in the solid panel. (See Fig. 1 #18); (Column 2, lines 45-50)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Warren, in view of Nieves, to incorporate the teachings of Torres in order to reduce the amount of openings in the bag, thereby gaining the advantage of reduced food waste.
Regarding claim 12 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
Warren, in view of Nieves, does not explicitly teach where the grid with spaces is disposed on the second panel. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include a grid with spaces on the second panel in order to gain the advantages of dual feeding, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A flap that covers the opening in the shell when closed. (See Fig. 2 #29); [0054]
It would have been obvious to one of ordinary skill within the art at the time of filing to include a flap, as disclosed by Warren, in order to protect the contents of the bag.
Regarding claim 14 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify Warren, in view of Nieves, to include a fastener that selectively fastens, as disclosed by Warren, in order to protect the contents of the bag.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Tibbs-Mackey; Kimberly  (US 20190246761 A1; hereinafter Tibbs-Mackey).
Regarding claim 15 Warren teaches:
A shell. (See Fig. 10 #80); [0060]
A first panel. (See  Fig. 10 #82); [0051]
A generally square shape including a corner. (See Fig. 10); [0061] in certain embodiments of the present invention a flexible receptacle is dimensioned and configured to accommodate a standard size square or rectangular bale of hay.
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
A second panel comprising a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel. (See Fig. 10); [0051] the feeder has the form of a flexible bag-like receptacle, having a front wall, a back wall, a closed bottom and an open top; wherein the open top is configured to function as a feed entry opening and wherein at least a portion of front wall comprises a flexible feeding mesh.
Wherein the corner of the second panel is coupled to the corner of the first panel. (See  Fig. 10 #86a, 86b); [0051]
An opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
A flap that selectively covers the opening in the shell when closed. (See Fig. 2 #29 where the user could fold the flap back to expose the zipper, or fold forward to cover); [0054]
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Wherein the opening between the first panel and the second panel remains open when hung. (See Fig. 10 #84); [0060]
The opening remains open from the hanging position, even when gravity pulls the hay bag, without the hangar blocking the opening. (See Fig. 10 #84); [0060] open top through which feed can be introduced.
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Tibbs-Mackey teaches:
A hanger coupled to the corner of the first panel of the shell, wherein the hanger does not couple anywhere else on the shell. (See Fig. 3 #41, 46, 43); [0019]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hanger of Warren to attach to the corner of the first panel of the shell, wherein the hanger does not couple anywhere else on the shell, as taught by Tibbs-Mackey, in order to gain the advantages of comfortably carrying the bag to different locations based on the needs of the user. Modifying strap configurations on bags is well known to one of ordinary skill within the art in order to simplify transportation [0019].


Response to Arguments
Applicant’s arguments, see page 6, filed 04/20/2022, with respect to the rejection of claim 15 under Nieves have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tibbs-Mackey.
Applicant's arguments filed 04/20/2022, in regards to claims 1-9 and 12-14, have been fully considered but they are not persuasive. 
Applicant argued, “Note that unless the panels are square (in a four-sided structure), an evenly distributed empty bag will not hang at approximately forty-five degrees from a corner”. However, square shaped has not been required by the claims. Claims 7 and 15 have denoted the shaped as being “generally square”, which is met by the prior art of Warren. 
Additionally, the instant disclosure [0011] states, “While shown as generally square shaped in FIG. 1, the front panel 104 may be any desired shape that includes a corner 116. Further, the rear panel 106 has a shape that corresponds to the shape of the front panel 104.” As such, the specification has not given criticality to the bag hanging at an approximate forty-five degree angle based on the shape.
Applicant further argues that neither Warren nor Nieves discusses the opening remaining open while in a hanging position. This is not persuasive as Warren discloses that feed may be introduced through an open top #84 of the hanging feeding device #80 (as shown in Fig. 10 and in the rejection above).
In response to applicant's arguments against the references individually, specifically wherein applicant has argued that Nieves cannot be modified to incorporate the elements of a hay bag, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Nieves is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nieves has been used to disclose a strap forming a loop attached to a corner of a bag. Thus, the above modified reference of Warren in view of Nieves would yield a bag which, when hung, would hang at an approximate forty-five degree angle in the same manner as intended by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644           

/MONICA L PERRY/Primary Examiner, Art Unit 3644